DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 12 are objected to because of the following informalities: said claims includes a word “spacedly” and it appears to be not a proper English word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fourth end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “each of the grooves closer to the second end being defined as a third end”, and similarly applicant defined “the grooves closer to the first end as a third end” as well, it is not clear, how this two third ends are different from each other. For examination purpose, one of the claimed “third end” will be interpreted as “fourth end”.

Claims 7 and 15 recites “the second angle is ranged between 3-10 degrees”, however, this term appears to be contradict to claim 4. Claim 4 declares that the second angle is larger than 0 degree but larger than 45 degrees, and thereby rendering the definition of the subject matter of said claim(s) unclear.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outer peripheral face of the positioning ring being connected to the positioning section of the lens mount to prevent the at least one lens from falling out and the outer peripheral face of the positioning ring, the outer peripheral face of the positioning ring includes a ring-shaped bumpy section, the bumpy section has a plurality of grooves for being injected with an adhesive, the grooves are spacedly arranged around the axial direction of the lens mount, a rib is formed between any adjacent two of the grooves” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei US 2020/0408966 in view of Chen et al. US 2021/0063674.
Regarding claim 1, Wei teaches a lens mount (Fig. 2: 100), being cylinder-shaped and having an inner peripheral face (at least in Fig. 3 and para [0030-0033]: inside side 110), the inner peripheral face (110) enclosing a receiving space to receive at least one optical element (Fig. 2: depicts lenses 200 being received inside the lens barrel/lens mount 10), the lens mount (100) having a first end (the bottom section of lens barrel 100 ) and a second end (the top section 
[AltContent: textbox (Fourth end)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end/third end)][AltContent: arrow]
    PNG
    media_image1.png
    329
    186
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    372
    432
    media_image2.png
    Greyscale
 

Wei fails to teach: a width of each of the grooves along a circumferential direction being increasing from the fourth end toward the third end so that an angle between two lateral walls of each of the grooves is larger than 0 degree but smaller than 90 degrees.
Wei and Chen are related with respect to lens module having a ribs and groove for reducing stray light (para [0018-0019]).
a width of each of the grooves (Fig. 4: 1215) along a circumferential direction being increasing from the fourth end toward the third end (as shown in Fig. 4: the groove 1215 width changes in circumferential direction as it goes from one end to the other end) so that an angle between two lateral walls of each of the grooves is larger than 0 degree but smaller than 90 degrees (similarly Fig. 4 depicts that the angle between the two lateral wall of the groove 1215 are greater than zero and smaller than 90 degree). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the grooves of Wei by utilizing the claimed angle and width as taught by Chen in order to efficiently reduce the generation of stray light during image captures as described in para [0037] if Chen. 
Regarding claim 2, Wei teaches the lens mount of claim 1, wherein a contour of each of the grooves is an isosceles trapezoid when observed along a radial direction (para [0038]).
Regarding claim 3, Wei teaches the lens mount of claim 1, wherein a contour of each of the grooves is a trapezoid with lateral sides different in length when observed along a radial direction (para [0038]).
Regarding claim 4, Wei teaches the lens mount of claim 1, wherein a bottom face of each of the grooves is inclined with respect to the axial direction (see annotated figure below), a second angle between the bottom face of each of the grooves and the axial direction is larger than 0 degree (since the grooves 111 are inclined, it is apparent to form an angle greater than zero between the bottom surface 111 and the optical axis of the module 10).
[AltContent: arrow][AltContent: textbox (As shown in the drawing the inner side wall 110 is inclined, likewise the grooves 111 are also inclined since they are formed on the inner wall surface 110.)][AltContent: ]
    PNG
    media_image3.png
    369
    534
    media_image3.png
    Greyscale

	Wei does not specifically teaches, that the angle is greater than 45 degree. However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the lower surface of the groove 111 and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to provide the desired reduction of stray light and thereby improve the imaging quality of the lens module.
Regarding claim 5, Wei teaches the lens mount of claim 4, wherein a depth of each of the grooves (111) along a radial direction is increasing from the fourth end toward the third end (as shown in Fig. 4: in radial direction of the inner surface of 110, the groove 111 width increase i.e., the width of 120 is thinner at the bottom and wider at the top, which infers that the width of 111 is increasing in radial direction).
Regarding claim 6, Wei teaches the lens mount of claim 1, wherein an end of each of the ribs closer to the first end is formed with a guiding face (121), the guiding face faces the first end and the axial direction (see Fig. 4 and annotated figure below, the term guiding face, is not 
[AltContent: textbox (Guiding faces facing the first end in axial direction)][AltContent: arrow]
    PNG
    media_image4.png
    631
    384
    media_image4.png
    Greyscale

Regarding claim 8, Wei teaches an optical element (Fig. 2: 100), being ring-shaped and having an inner peripheral face (at least in Fig. 3 and para [0030-0033]: inside side 110), the inner peripheral face (110) being formed with a bumpy section (Fig. 3 and Fig. 4: section A), the bumpy section (section A) being formed with a plurality of grooves (Fig. 4 and para [0030-0033]: 111), the grooves being spacedly arranged around an axial direction of the optical element (100), a rib (Fig. 4 and para [0037-0040]: 120) being formed between any adjacent two of the grooves (111), each of the grooves (111) having a fifth end and a sixth end along the axial direction (see annotated figure below). 


[AltContent: textbox (Fifth end)][AltContent: textbox (Sixth end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    329
    186
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    372
    432
    media_image2.png
    Greyscale
 

Wei fails to teach: a width of each of the grooves along a circumferential direction being increasing from the sixth end toward the fifth end so that a third angle between two lateral walls of each of the grooves is larger than 0 degree but smaller than 90 degrees.
Chen teaches a width of each of the grooves (Fig. 4: 1215) along a circumferential direction being increasing from the sixth end toward the fifth end (as shown in Fig. 4: the groove 1215 width changes in circumferential direction as it goes from one end to the other end) so that a third angle between two lateral walls of each of the grooves is larger than 0 degree but smaller than 90 degrees (similarly Fig. 4 depicts that the angle between the two lateral wall of the groove 1215 are greater than zero and smaller than 90 degree). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the grooves of Wei by utilizing the claimed angle and width as taught by Chen in order to efficiently reduce the generation of stray light during image captures as described in para [0037] if Chen. 


Regarding claim 9, Wei teaches the optical element of claim 8, wherein a contour of each of the grooves is an isosceles trapezoid when observed along a radial direction (para [0038]).
Regarding claim 10, Wei teaches the optical element of claim 8, wherein a contour of each of the grooves is a trapezoid with lateral sides different in length when observed along a radial direction (para [0038]).
Regarding claim 12, Wei teaches a lens module (Fig. 2: 10), including: a lens mount (100), being cylinder-shaped and having an inner peripheral face (at least in Fig. 3 and para [0030-0033]: inside side 110), the inner peripheral face enclosing a receiving space (Fig. 2: depicts lenses 200 being received inside the lens barrel/lens mount 10), the lens mount (100) having a first end and a second end along an axial direction (see annotated figure above in claim 1), the inner peripheral face having a positioning section near the first end (the lower portion of the inner surface of the lens mount 100); at least one lens (Fig. 2: lens 200), arranged in the receiving space (Fig. 2: depicts lenses 200 being received inside the lens barrel/lens mount 10), an outer peripheral face of the at least one lens being connected to the inner peripheral face of the lens mount (Fig. 2 depicts that the outer peripheral face of the lens is abutting against inner surface of the lens mount 100); a positioning ring (see figure below), arranged in the receiving space (see figure below), an outer peripheral face of the positioning ring being connected to the positioning section of the lens mount to prevent the at least one lens from falling out (as shown in Fig. 2, the positioning ring securely holds the plurality of lens to stay in position inside the receiving space of the lens mount 100); wherein at least one of the positioning section (the lower surface of the inner surface of lens mount 100) and the outer peripheral face of the positioning ring includes a ring-shaped bumpy section, the bumpy section has a plurality of grooves for 
[AltContent: textbox (Positioning ring)][AltContent: arrow]
    PNG
    media_image5.png
    435
    449
    media_image5.png
    Greyscale

Regarding claim 13, the lens module of claim 12, wherein a contour of each of the grooves is an isosceles trapezoid when observed along a radial direction (para [0038]).
Regarding claim 14, Wei teaches the lens module of claim 12, wherein a contour of each of the grooves is a trapezoid with lateral sides different in length when observed along a radial direction (para [0038]).
15. The lens module of claim 12, wherein a bottom face of each of the grooves is inclined with respect to the axial direction, a second angle between the bottom face of each of the grooves and the axial direction is larger than 0 degree but larger than 45 degrees.
Regarding claim 15, Wei teaches the lens mount of claim 12, wherein a bottom face of each of the grooves is inclined with respect to the axial direction (see annotated figure below), a second angle between the bottom face of each of the grooves and the axial direction is larger than 0 degree (since the grooves 111 are inclined, it is apparent to form an angle greater than zero between the bottom surface 111 and the optical axis of the module 10).
[AltContent: arrow][AltContent: textbox (As shown in the drawing the inner side wall 110 is inclined, likewise the grooves 111 are also inclined since they are formed on the inner wall surface 110.)][AltContent: ]
    PNG
    media_image3.png
    369
    534
    media_image3.png
    Greyscale

	Wei does not specifically teaches, that the angle is greater than 45 degree. However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the lower surface of the groove 111 and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to provide the desired reduction of stray light and thereby improve the imaging quality of the lens module.
Regarding claim 16, Wei teaches the lens module of claim 15, wherein a depth of each of the grooves (111) along a radial direction is increasing from the fourth end toward the third end (as shown in Fig. 4: in radial direction of the inner surface of 110, the groove 111 width 
Regarding claim 17, Wei teaches the lens module of claim 12, wherein an end of each of the ribs closer to the first end is formed with a guiding face, the guiding face faces the first end and the axial direction.
[AltContent: arrow][AltContent: textbox (Guiding faces facing the first end in axial direction)]
    PNG
    media_image4.png
    631
    384
    media_image4.png
    Greyscale

Claims 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Chen as applied to claims 5, 9 and 16 above, and further in view of Lin US 2015/0253569.
Regarding claim 7, the combination of Wei and Chen teaches the lens mount of claim 5, and Wei further teaches wherein a contour of each of the grooves is an isosceles trapezoid when observed along a radial direction (para [0038]), a contour of each of the ribs is also an isosceles trapezoid when observed along a radial direction (para [0038]); an end of each of the ribs closer to the first end is formed with a guiding face, the guiding face faces the first end and the axial direction (see Fig. 4 and annotated figure below, the term guiding face, is not defined in great manner within the context of the claim, examiner considered the lower surface of the ridge 120, at faced the first end as guiding surface); a top face of each of the ribs is parallel to the axial direction (see Fig. 4, surface 121 are parallel with the optical axis).

However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the lower surface of the groove 111 and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to provide the desired reduction of stray light and thereby improve the imaging quality of the lens module.
In any event, Lin teaches that adjusting the width along the circumferential direction is known in the art (Fig. 2F). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the width of the grooves within the claimed range as taught by Lin in order to reduce a probability of reflected lights entering into the optical effective region so as to further suppress the unexpected lights and thereby improve the image quality of the captured image.
Regarding claim 11, the combination of Wei and Chen teaches the optical element of claim 9, and Wei further teaches wherein a contour of each of the ribs is also an isosceles trapezoid when observed along a radial direction (para [0038]). The combination of Wei and Chen fails to teach the third angle is ranged between 15-25 degrees; each of the grooves has a 
However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the lower surface of the groove 111 and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to provide the desired reduction of stray light and thereby improve the imaging quality of the lens module.
In any event, Lin teaches that adjusting the width along the circumferential direction is known in the art (Fig. 2F). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the width of the grooves within the claimed range as taught by Lin in order to reduce a probability of reflected lights entering into the optical effective region so as to further suppress the unexpected lights and thereby improve the image quality of the captured image.
Regarding claim 18, the combination of Wei and Chen teaches the lens module of claim 16, wherein a contour of each of the grooves is an isosceles trapezoid when observed along a radial direction (para [0038]), a contour of each of the ribs is also an isosceles trapezoid when observed along a radial direction (para [0038]); an end of each of the ribs closer to the first end is formed with a guiding face, the guiding face faces the first end and the axial direction (see Fig. 4 and annotated figure below, the term guiding face, is not defined in great manner within the context of the claim, examiner considered the lower surface of the ridge 120, at faced the first 
The combination of Wei and Chen fails to explicitly teach the first angle is ranged between 15-25 degrees, the second angle is ranged between 3-10 degrees, and each of the grooves has a maximum width and a minimum width along the circumferential direction, the maximum width is 8-12 times the minimum width.
However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the lower surface of the groove 111 and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to provide the desired reduction of stray light and thereby improve the imaging quality of the lens module.
In any event, Lin teaches that adjusting the width along the circumferential direction is known in the art (Fig. 2F). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the width of the grooves within the claimed range as taught by Lin in order to reduce a probability of reflected lights entering into the optical effective region so as to further suppress the unexpected lights and thereby improve the image quality of the captured image.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872